CORCORAN, Justice,
specially concurring:
I concur.
The legislature may act and draw the appropriate lines regarding disclosure of information by law enforcement agencies during ongoing criminal investigations, or authorize the law enforcement agencies to adopt rules and regulations regarding confidentiality. Until the legislature acts, this court should, as it does here, apply the broad terms of the Public Records Law to ongoing criminal investigations.
This same result would have been appropriate in Arizona Board of Regents v. Phoenix Newspapers, Inc., 167 Ariz. 254, 806 P.2d 348 (1991). See my dissent in Arizona Board of Regents, 167 Ariz. at 259-61, 806 P.2d at 353-55 (Corcoran, J., dissenting).